Title: From John Adams to George Washington Adams, 12 June 1822
From: Adams, John
To: Adams, George Washington


				
					My dear Grandson
					Montizillo 12 June 1822.
				
				I am well pleased with your No’s: 31. 32 & hope you will continue the subject. I see nothing on the quarterly review but the Johnsonian antipathy to Scotland. That Mr. Locke has had greater influence on the intellectual moral & political world than any man of the last century I believe; but to deny that Reid & Stuart have made no improvements a upon Locke appears to me an iniquitous partiality in favour of England I have heard the two first volumes of Brown’s lectures and am far advanced in the third. Mrs Shaw and Miss Anna Thaxter are with us and entertain me with much delightful reading. Brown is manifestly a pupil & disciple of Stuarts & Reid & though the differences between them are chiefly about the meaning of words yet I think they have made words more intelligible and more precise. The result of all the metaphisical speculations I have ever read is that we are ignorant of all causes ment & substances mental or corporeal. We know that causes & substances do exist, but what they are we are still ignorant & ever shall be. Our faculties in this life can not reach them That we are fearfully & wonderfully made in mind as well as body—that wisdom power & goodness transcending all our conceptions have been exerted in the production & preservation of the intellectual & moral as well as material world is beyond all controversy. When I read a number of good books in succession I am very apt to think the last the best. Accordingly I receive more pleasure from Brown than from his predecessorsYour friend Quincy is now reading a great modern work in six large Octavos upon real estates. I think the authors name is Noyce. As he quotes his authorities on the margin of every page, if his authority is not sufficient, you may consult the original. The work I think must be a rich treasure to the young students of law. It has been reprinted in America and I hope you will purchase it and I hope you will cultivate a friendly correspondence with QuincyThe tracasserie diplomatique has been decided in this part of the world so universally in favor of one party that no man has hitherto thought it prudent or safe to print write or speak one word in favour of the other. Whether we may hope for a visit this summer from the whole or any part of the family you will please to inform your afectionate grandfather
				
					J. A.
				
				
			